Name: Commission Regulation (EEC) No 1671/88 of 14 June 1988 re-establishing the levying of customs duties on singlets, slips, pyjamas, dressing gowns, petticoats, etc. other than knitted or crocheted products of category 18 (order No 40.0180), originating in Brazil to which the preferential tariff arrangements Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6 . 88 Official Journal of the European Communities No L 150/13 COMMISSION REGULATION (EEC) No 1671/88 of 14 June 1988 re-establishing the levying of customs duties on singlets, slips, pyjamas, dressing gowns, petticoats, etc. other than knitted or crocheted products of category 18 (order No 40.0180), originating in Brazil to which the preferential tariff arrange ­ ments Council Regulation (EEC) No 3783/87 apply products of category 18 , (order No 40.0180), the relevant ceiling amounts to 79 tonnes ; Whereas on 7 June 1988 imports of the products in question into the Community originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate . to re-establish the levying of customs duties for the products in question with regard to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC!) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings hae been reached at Community level ; Whereas, in respect of singlets, slips, pyjamas, dressing gowns, petticoats etc. other than knitted or crocheted, HAS ADOPTED THIS REGULATION : Article 1 As from 19 June 1988 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Order No Category CN code Description 40.0180 18 (tonnes) 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 Men's or boys' singlets and other vests , underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's or girls' singlets and other vests, slips, petticoats, briefs , panties, nightdresses, pyjamas, negligÃ ©s, bathrobes, dressing gowns and similar articles, other than knitted or crocheted (') OJ No L 367, 28 . 12 . 1987, p. 58 . (2) OJ No L 367, 28 . 12 . 1987, p . 1 . No L 150/14 Official Journal of the European Communities 16. 6 . 88 Article 2  This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June * 1988 . For the Commission COCKFIELD Vice-President